Citation Nr: 0209684	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  95-20 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to service connection for lumbar spinal 
stenosis.

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1994 and later RO rating decisions that denied 
service connection for spinal stenosis and a total rating for 
compensation purposes based on individual unemployability.  
In April 2000, the Board remanded the case to the RO for 
additional development.

A claim for a temporary total rating based on December 1994 
surgery and subsequent convalescence for lumbar spinal 
stenosis under the provisions of 38 C.F.R. § 4.30 (2001) is 
raised by the Board's decision in this case.  That claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc 
disease with chronic lumbosacral strain and nerve root 
irritation, rated 40 percent; and residuals of a fractured 
nose, rated zero percent.  The combined rating for the 
service-connected disabilities is 40 percent.

2.  Lumbar spinal stenosis is causally related to a low back 
injury in service.

3.  The low back condition, including lumbar spinal stenosis, 
is not more than severe, and is manifested primarily by 
tenderness in the low back area, motor weakness in the left 
lower extremity, moderate limitation of motion with pain at 
the end of range of motion, and X-ray findings of residuals 
of laminectomy at L4-5, a narrow spinal canal, and 
degenerative changes at all levels of the lumbar spine; the 
residuals of a fractured nose are asymptomatic.

4.  The veteran last worked full time in January 1994 and has 
worked part-time from April 1996; he has work experience as a 
medical technician and in security; and he has a high school 
education.

5.  His service-connected disabilities do not prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Lumbar spinal stenosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for lumbar spinal 
stenosis and a total rating for compensation purposes based 
on individual unemployability, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his low back condition, 
including lumbar spinal stenosis, and to obtain opinions as 
to the etiology of that condition.  He and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In correspondence dated in June 2002, the 
veteran notified the RO that he had no further evidence to 
submit and that he wanted his case sent to the Board for 
review.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Lumbar Spinal Stenosis

A.  Factual Background

The veteran had active service from March 1967 to February 
1970.

Service medical records show that the veteran was 
hospitalized in March 1969 for treatment of back problems.  A 
history of a back injury in a helicopter crash under combat 
conditions in June 1968 was noted.  He reportedly had treated 
himself for this condition with a physical therapy program.  
The treatment reportedly went well, but in December he 
slipped on ice and fell landing on his back and left side.  
He reported back pain with moving his left leg and on walking 
since then.  The diagnosis was acute low back strain with 
nerve root irritation that was resolving.  The report of his 
medical examination in December 1969 for separation from 
service shows that he had acute low back pain with nerve root 
irritation.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1970 to 
2002.  The more salient medical reports related to the claims 
being considered in this appeal are discussed in the 
appropriate sections.

The veteran underwent a VA medical examination in May 1970.  
X-ray examination of the lumbar vertebrae revealed narrowing 
of the intervertebral space between L4-5 and the lumbosacral 
joint.  The diagnosis was chronic strain of the low back.

The veteran underwent a VA medical examination in October 
1970.  X-ray examination of the lumbar vertebrae showed 
narrowing of the intervertebral spaces between L4-5 and the 
lumbosacral joint.  The diagnosis was chronic low back 
strain.

The veteran underwent a VA orthopedic examination in August 
1976 for evaluation of his low back condition.  X-rays were 
reportedly within normal limits.  The diagnosis was uncertain 
as it was noted that there was some early evidence of 
herniated nucleated pulposus.

The veteran underwent a VA medical examination in December 
1976.  X-rays of the lumbosacral spine revealed the stature 
of the lumbar vertebral bodies to be normally preserved with 
their interspaces and apophyseal joints normally maintained.  
The sacro-iliac joints and visualized pelvic bones were 
normally outlined.  There was no evidence of fracture or 
dislocation.  The diagnosis was residuals of lumbosacral 
spasm and possible early herniated disc deformity.

A private medical report shows that the veteran underwent X-
ray examination of his lumbosacral spine and pelvis in July 
1978.  Examination of the lumbosacral spine and pelvis showed 
no evidence of fracture, dislocation or arthritic change.  
The intervertebral spaces, interpedicular spaces, apophyseal 
joints, and paraspinal soft tissues appeared normal.  There 
was no evidence of abnormality of the sacrum, coccyx, 
sacroiliac joints or pelvic bone detected.

The veteran was hospitalized at a VA medical facility in 
December 1979 for treatment of lumbar pain.  X-rays were 
reportedly within normal limits.  The diagnosis was 
lumbosacral strain.

A private medical report shows that a CT (computed 
tomography) scan was taken of the veteran's lumbar spine in 
September 1993.  The impression was marked degree of diffuse 
bulge at L3-L4 and L4-L5.  There was narrowing of the central 
canal at L3-4 and L4-5.  There was a moderate amount of disc 
bulge at L5-S1.  There was no evidence of localized disc 
bulge in the lower lumbar discs, L3-4, L4-5 or L5-S1.  There 
was narrowing of the neural foramina noted at L3-4 and L4-5.  
Osteoarthritis was noted in the lumbar spine that was more 
marked at L5-S1.

A private medical report shows that a MRI (magnetic resonance 
imaging) scan of the veteran's lumbar spine was taken in 
January 1994.  The impressions were spinal canal at the lower 
limits of normal in its AP diameter on a congenital basis; 
degenerative disc changes noted at L3-4, L4-5, and L5-S1; 
small to moderate sized disc herniation lateralizing to the 
right side at the L5-S1; and small midline disc herniation at 
L4-5 with generalized bulging of the annulus with end-plate 
spurring.

A private medical report reveals that the veteran had a 
lumbar myelogram in February 1994.  The impression was 
extradural impressions upon the anterior thecal sac at the 
L4-5 and L5-S1 levels and amputation of the right S1 nerve 
root.

A private medical report shows that the veteran underwent 
evaluation in February 1994.  The examiner reviewed a recent 
MRI scan of the veteran's lumbosacral spine that showed 
congenital lumbar spinal stenosis worst at the L3-4 and L4-5 
levels, and to a lesser degree at L5-S1.  The examiner noted 
that there were mild disc bulges at those levels that were 
contributing to the narrowness of the canal.

A private medical report shows that the veteran underwent 
evaluation of his low back condition in March 1994.  A 
history of a "tearing" discomfort in his back in August 
1993 while shoveling was noted.  The impressions were 
mechanical low back pain from a work related injury, 
congenital spinal stenosis at L4-5 and L5-S1, left L5-S1 
lateral recess stenosis, and right L5-S1 disc protrusion.

Private medical reports show that the veteran was 
hospitalized in December 1994.  He underwent lumbar 
decompressive laminectomies of L4 and L5, bilaterally, with 
foraminotomies of L3-4, L4-5, and L5-S1, bilaterally.  The 
diagnosis was lumbar spinal stenosis.

A private medical report dated in August 1995 notes that the 
veteran had been evaluated by the signatory, a medical 
doctor.  The signatory opined that the veteran's continued 
low back pain since an injury in service was causatively 
related to that injury.  This pain led to surgery for relief 
that was only partially successful due to the chronic nature 
of the pain.

The veteran underwent a VA medical examination in January 
1997.  The diagnosis was lumbar stenosis at L4-5, L5-S1, more 
on the right than on the left with radiculopathy into both 
lower extremities; and probable disc herniation as revealed 
on MRI's done prior to laminectomy surgery.  In a report 
dated in February 1997, the examiner who conducted the 
January 1997 VA examination noted that the MRI's showed a 
bulging disc at L4-5, a herniated disc with central 
herniation and markedly decreased diameter of the spinal 
canal at L4-5, and a large herniation of disc on the right at 
L5-S1.  A subsequent MRI following the back surgery 
reportedly showed marked scar tissue with a still present 
defect at L4-5 and evidence of continued loss of diameter in 
the spinal canal at that level that was indicative of the 
spinal stenosis.  Another report from this physician dated in 
April 1997 notes that spinal stenosis per se means that there 
is something constricting the diameter of the spinal canal, 
that area wherein the spinal cord is encased.  Herniated 
discs or herniated nucleus pulposus refers to portions of the 
disc material that are protruded into the spinal canal and 
because of this caused narrowing and can be classified as 
spinal stenosis.  There is another group of situations that 
enter into the diagnosis.  Bony overgrowth of the bone tissue 
around the spinal canal can encroach upon the canal's 
diameter causing spinal stenosis.  Soft tissue scarring can 
build up accumulated tissue that will also cause spinal 
stenosis.  When this occurs, especially in the lower lumbar 
area, pressure is then applied against the nerve roots and 
the nerve passage so that not only is there pain associated 
with this, but there is decrease in sensibility in the lower 
extremities if it continues for a prolonged period.

In March 1999, a board (2) of VA physicians reviewed the 
evidence in the veteran's claims folder in order to render an 
opinion as to the etiology of the veteran's lumbar spine 
stenosis.  They opined that the veteran's spinal stenosis was 
a congenital problem, but that he had degenerative disc 
disease as the result of injury in service and after service, 
with further degenerative changes, and that it was as likely 
as not that those conditions contributed to his current back 
condition.

In a letter dated in August 1999, the signatory, a medical 
doctor, who reviewed the evidence in the veteran's case 
opined that his spinal stenosis and symptom complex requiring 
surgical intervention and his current symptomatology were the 
direct result of trauma he sustained while in service.

The veteran underwent a VA medical examination in June 2000.  
The examiner concluded that the veteran had spinal stenosis 
secondary to circumferential epidural scarring following 
laminectomy.  It was noted that the veteran had a spinal 
cord, spinal canal in the lower limits of normal prior to 
surgery, but no spinal stenosis prior to surgery.  He had 
traumatic degenerative disk disease and degenerative 
osteoarthritis  of the lumbosacral spine that led to the 
surgery and that after the surgery he had spinal stenosis 
secondary to epidural scarring.  The examiner opined that it 
was as likely as not that the spinal stenosis was related to 
the traumatic back injury.

The veteran underwent a VA medical examination in April 2002.  
The clinical impression was history of lumbosacral strain 
with nerve irritation and spinal canal narrowing, and 
radiographic evidence of diffuse degenerative changes and 
residual changes status post laminectomy at L4-5 that are as 
likely as not associated with the acute lumbosacral strain 
and nerve root irritation.

A review of the record shows that service connection is in 
effect for degenerative disc disease with chronic lumbosacral 
stain and nerve root irritation, rated 40 percent; and 
residuals of fracture nose, rated zero percent.  The combined 
rating for the service-connected disabilities is 40 percent.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service medical records show that the veteran was treated 
for residuals of a low back injury.  Those records do not 
show the presence of lumbar spinal stenosis.  The post-
service medical records, including X-rays of the lumbar spine 
in the 1970's, do not show the presence of lumbar spinal 
stenosis until around 1993.  Private medical reports, 
including various studies in late 1993 and early 1994, reveal 
narrowing of the lumbar spine canal, and congenital spinal 
stenosis was diagnosed in 1994.  In December 1994, the 
veteran underwent surgery for lumbar spinal stenosis.

VA and private medical reports show that the veteran 
underwent various evaluations to determine the nature and 
extent of his low back problems after 1994 and to obtain 
opinions as to the etiology of his lumbar spine narrowing.  
Those opinions indicate that the veteran's spinal stenosis is 
a congenital disorder or a condition due to an injury in 
service or to treatment for residuals of his service-
connected low back condition.  The Board recognizes that 
service connection cannot be granted for a congenital defect 
under VA regulations.  38 C.F.R. §§ 3.303(c) and 4.9 (2001); 
Winn v. Brown, 8 Vet. App. 510 (1996); VAOPGCPREC 82-90.  In 
this case, however, the balance of the evidence is in 
equipoise at to the nature of the veteran's spinal stenosis.  
As noted in the reports of the physician who conducted the 
January 1997 VA examination of the veteran, there are various 
conditions that can cause narrowing of the spinal canal.

After consideration of all the evidence, that Board finds 
that it is as likely as not that the veteran's lumbar spinal 
stenosis is related to an injury in service or to treatment 
of residuals of an injury due to service.  The Board finds 
that the evidence with consideration of the benefit-of-the-
doubt doctrine in favor of the veteran supports granting 
service connection for lumbar spine stenosis based on a 
causal relationship to the low back injury in service.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Entitlement to a Total Rating for Compensation Purposes 
based on Individual Unemployability

A.  Factual Background

A copy of the veteran's DD Form 214, Armed Forces of the 
United States Report of Transfer or Discharge, shows that he 
was a medical specialist in service.

A private medical report shows that the veteran was 
hospitalized in December 1994.  He underwent lumbar 
decompressive laminectomies of L4 and L5 with foraminotomies 
of L3-4, L4-5, and L5-S1, bilaterally.  

The private medical report dated in August 1995 notes that 
the veteran continued to have low back pain following surgery 
for his low back condition in December 1994.  It was noted 
that the veteran was not expected to return to any sort of 
job that required more than sedentary to light work capacity.  
It was noted that he would always need to be able to change 
positions frequently and that he would not be able to do any 
bending, twisting, crawling, kneeling or climbing.  It was 
noted that the veteran had a high school education without 
any specific skill and that it would be difficult for him to 
find a job.

In February 1997, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  In it, he reported that he had last worked 
full time in January 1994 while working as a plant laborer.  
He reported part time employment in security from April 1996 
and that he was earning around $600. per month.  He reported 
that he had a high school education.  In a statement 
submitted with this form, he reported that his back condition 
had not hindered his performance on the job.

The veteran underwent a VA neurological examination in May 
1997.  His gait was somewhat slow but not neurologically 
characteristic otherwise.  He was able to walk tandem forward 
and backward.  He was able to walk on toes, but seemed to 
have some difficulty maintaining dorsiflexion of the feet on 
heel walking, especially on the left.  There was no weakness 
of dorsiflexion on the great toes.  Straight leg raising at 
about 50- degrees produced low back pain on the left and pain 
in the sciatic distribution on the right.  There was no 
weakness demonstrated except for the possibility of some 
weakness on dorsiflexion of the left ankle as noted on 
attempts on heel walking.  Muscle stretch reflexes were 
normally active and equal throughout except for a diminished 
left ankle jerk that required reinforcing.  There was a large 
area of hypalgesia to pinprick in both lower extremities with 
a deficit extending in a stocking distribution to 
approximately the knees.  There was some variation the 
severity of the loss in various locations in the legs, and 
the deficit did not fit a specific dermatome or peripheral 
nerve distribution.  The diagnoses were discogenic disease of 
the low lumbar spine with radiculopathy L5, bilaterally; 
status post lumbar laminectomy for spinal stenosis in 
December 1994 with continuing chronic low back pain and 
lumbar muscle spasm episodes; extensive hypalgesia to 
pinprick in both lower extremities, not fitting specific 
nerve or root distribution; and no evidence of a generalized 
peripheral neuropathy.

VA and private medical reports of the veteran's treatment in 
the 1990's, 2000, 2001, and 2002 show treatment primarily for 
low back pain and non-service-connected disabilities.  The 
non-service-connected disabilities include heart disease.

The veteran underwent a VA medical examination in June 2000.  
Examination of his back showed mild decrease in lumbar 
lordosis.  There was a 14.5 centimeters scar on the 
lumbosacral spine.  There was mild left thoracic scoliosis 
that disappeared with forward bending.  There was no apparent 
back muscle spasm, but there was mild tenderness on palpation 
of L4-5, bilaterally.  There was painless active range of 
motion of the back.  Forward flexion was to 45 degrees, 
extension to 5 degrees, flexion to the right to 10 degrees, 
flexion to the left to 12 degrees, right rotation to l18 
degrees, and left rotation to 15 degrees.  There was mild 
weakness in both extensor hallucis longus, bilaterally,  
There was mild weakness in ankle dorsiflexors.  He complained 
of diffuse tingling numbness of both lower extremities.  
Sensory examination of the lower extremities revealed 
decreased sensitivity to light touch in both lower 
extremities but in no specific dermatome.  Straight-leg 
raising responded with complaint of back pain at 85 degrees, 
bilaterally.  Deep tendon reflexes in the lower extremities 
responded with 1+ at both knee jerks and ankle jerks.  He 
could stand on heels and toes.  He had difficulty with 
squatting.  The scar was not tender.  There was mild 
tenderness on palpation of the sciatic notch but no pain.  
The impressions included spinal stenosis secondary to 
circumferential epidural scarring following laminectomy, and 
traumatic degenerative disc disease and degenerative 
arthritis of the lumbosacral spine.  The examiner noted that 
the veteran would not be able to perform any job that 
required back strain, heavy lifting, or repetitive movement 
of his back.

The veteran underwent a VA neurological examination in April 
2002.  He had diffusely hyperactive reflexes, numbness 
throughout the left leg, and 4/5 strength at the left 
anterior tibialis and extensor hallucis longus.  The examiner 
suspected that the veteran had some degree of lower spinal 
trauma with polyradiculopathy that constituted a fixed 
injury.  That is, he had a permanent irreversible deficit due 
to polyradiculopathy of the L4-5 and S1 roots on the left and 
continued to have nerve root irritation on the right as well.  

The veteran underwent a VA spine examination in April 2002.  
Range of motion of the lumbosacral spine was forward flexion 
to 70 degrees, extension to 15 degrees, and side bending to 
10 degrees limited from further range due to pain.  There was 
a well-healed 13 centimeter incision site over the mid low 
back that was tender to palpation and there was tenderness 
over the paraspinals of the lumbosacral region, bilaterally.  
He was able to ambulate on toes and heels.  He had motor 
weakness in the left toe extensors and hamstrings of about 
3/5.  Otherwise, strength was about 4 to 4/5.  He ambulated 
without any devise for assistance.  He had decreased pinprick 
sensation throughout the left lower extremities.  Radiologic 
studies reportedly showed evidence of prior laminectomy at 
L4-5, spinal canal congenitally narrow, and degenerative 
changes at all levels of the lumbar spine.  He lacked the 
last 20 degrees of forward flexion, 15 degrees of extension, 
and 20 degrees of side bending, bilaterally, with pain.  
There was evidence of weakness in the left lower extremity in 
the L5 distribution.  Otherwise, there was no evidence of 
excessive fatigability or incoordination.  The impression was 
lumbosacral strain with nerve irritation and spinal canal 
narrowing.


B.  Legal Analysis

The record shows that service connection is in effect for 
degenerative disc disease with chronic lumbosacral strain and 
nerve root irritation, rated 40 percent; and residuals of 
fractured nose, rated zero percent.  The combined rating for 
the service-connected disabilities is 40 percent.  The low 
back condition now includes lumbar spinal stenosis due to the 
decision of the Board in section I.  The Board finds that it 
can review the veteran's claim for a total rating for 
compensation purposes without a prior remand of the case to 
the RO for the evaluation of the lumbar spinal stenosis 
without depriving the veteran of due process because the 
lumbar spinal stenosis is rated as part of the service-
connected low back disability and the evidence shows that the 
RO has already considered all of the veteran's low back 
functional impairment in the evaluation of the service-
connected low back disorder.  Bernard, 4 Vet. App. 384 (1993)

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).  With regard to 
38 C.F.R. § 4.16(a), substantially gainful employment 
suggests "a living wage".  Beaty v. Brown, 6 Vet. App. 532, 
538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991)).  A veteran who is unable to secure and follow a 
substantial occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).

The evidence shows that the veteran's low back condition is 
manifested primarily by tenderness in the low back area, 
motor weakness in the left lower extremity, moderate 
limitation of motion with pain at the end of range of 
motions, and X-ray findings of residuals of laminectomy at 
L4-5, a narrow spinal canal, and degenerative changes at all 
levels of the lumbar spine.  Those residuals are best 
evaluated as 40 percent disabling under diagnostic code 5293 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 for functional impairment due to pain, weakness, 
incoordination, and fatigability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 36-97.  The residuals of a 
fractured nose are asymptomatic and do not warrant a 
compensable evaluation.  Hence, the combined rating for the 
service-connected disabilities is 40 percent as noted in the 
record that does not make him eligible for a total rating for 
compensation based on individual unemployability.

The record shows that the veteran has 12 years of education 
and work experience as a medical technician and in security.  
While he has not worked full time since 1994, the record 
reveals that he has various non-service-connected 
disabilities that affect his employability as well as the 
service-connected low back condition.  The evidence reveals 
that the veteran is unable to do work that requires back 
strain, heavy lifting, or repetitive back movement, but the 
evidence does not show that the manifestations of his 
service-connected low back disorder alone prevent him from 
doing sedentary work that would utilize his high school 
education and work experience as a medical technician and in 
security.  The evidence indicates that the veteran was 
earning around $600. per month working part-time in security.  
That is not substantially gainful employment, see 38 C.F.R. 
§ 4.16(a), but the evidence does not show that his service-
connected disabilities are of such severity as to prevent him 
from working full-time in a similar position, or in 
employment compatible with his education and work experience 
and earning more than marginal income.  Again, he stated that 
his disability did not hinder his job performance.

In the supplemental statement of the case sent to the veteran 
in April 1999, he was notified that the RO found no 
exceptional factors or circumstances associated with his 
service-connected disabilities that warranted submission of 
his case to the Director of Compensation and Pension Service 
for consideration of the assignment of a total rating for 
compensation purposes on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board does not have jurisdiction 
to adjudicate this claim in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Nor does not the Board find 
circumstances in this case, such as marked interference with 
employment or need for hospitalization due to the service-
connected disabilities to remand this case to the RO for 
referral to the VA Director of Compensation and Pension 
Service for consideration of a rating in excess of 10 percent 
for this disability on an extraschedular basis. 

After consideration of all the evidence, the Board finds that 
the veteran's service-connected disabilities with a combined 
rating of 40 percent do not prevent him from performing 
sedentary work consistent with his education and training as 
a medical technician and work experience in security.  The 
percentage ratings assigned for the service-connected 
disability are recognition that there is difficulty in 
obtaining or retaining employment, but this factor is 
considered in the assigned schedular ratings.  38 C.F.R. 
§ 4.1.

The preponderance of the evidence establishes that the 
veteran's service-connected disabilities alone are not of a 
nature and severity, bearing in mind his occupational and 
educational background, to prevent gainful employment in the 
areas of his work experience.  He is not individually 
unemployable by reason of service-connected disabilities 
alone, and a total rating for compensation based on 
individual unemployability is not warranted.  The 
preponderance of the evidence is against the claim for a 
total rating for compensation purposes based on individual 
unemployability, and the claim is denied.  

The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).




ORDER

Service connection for lumbar spine stenosis is granted.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

